DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-22 renumbered as claims 1-21 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claim 1, the prior art references taken individually or in combination fails to particularly disclose or render obvious the claim features, in combination of the other limitations in the claim, of, “analyze, using machine learning, the user response data, the location, and the day of the week to generate a user prediction including a customized authentication requirement and customized options corresponding to services available for selection, the customized authentication requirement including a request for a particular type of data selected from a rotation of types of data and the customized options including at least one option 2Application No. 16/533,045Docket No.: 007131.02129\USReply to Office Action September 22, 2021corresponding to a service available for selection based on the day of the week and including a customized order of options provided for selection based at least in part on the location”.

Regarding Claim 8, the prior art references taken individually or in combination fails to particularly disclose or render obvious the claim features, in combination of the other limitations in the claim, of, “analyzing, by the at least one processor and using machine 

Regarding Claim 15, the prior art references taken individually or in combination fails to particularly disclose or render obvious the claim features, in combination of the other limitations in the claim, of, “analyze, using machine learning, the user response data, the location, and the day of the week to generate a user prediction including a customized authentication requirement and customized options corresponding to services available for selection, the customized authentication requirement including a request for a particular type of data selected from a rotation of types of data and the customized options including at least one option corresponding to a service available for selection based on the day of the week and including a customized order of options provided for selection based at least in part on the location”. 

3.	The dependent claims 2-3, 5-7, 9-14, and 16-22 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADNAN BAIG/Primary Examiner, Art Unit 2461